Order entered November 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01048-CV

                           IN THE INTEREST OF G. S., A CHILD

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-18-0347

                                             ORDER
       By order dated October 23, 2019, we informed appellant the time for filing her brief had

expired and ordered appellant to file her brief and an extension motion within ten days. We

cautioned appellant that failure to do so might result in an order for the trial court to conduct a

hearing to determine why appellant’s brief has not been filed and to take such measures as may

be necessary to assure effective representation, including appointment of new counsel. To date,

appellant has not filed her brief, filed an extension motion, or otherwise corresponded with the

Court concerning her brief.

       Accordingly, we ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal. If the

trial court cannot obtain appellant’s presence at the hearing, the trial court shall conduct the

hearing in appellant’s absence. The trial court is ORDERED to take such measures as may be
necessary to assure effective representation, which may include the appointment of new counsel.

We ORDER the trial court to transmit a record of the proceedings, which shall include written

findings and recommendations, to this Court within FIFTEEN DAYS of the date of this order.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated fifteen days from the date of this order or when the findings are

received, whichever is earlier.


                                                   /s/    BILL WHITEHILL
                                                          JUSTICE